Citation Nr: 0529648	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  03-36 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
cardiovascular disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel

INTRODUCTION


The veteran served on active duty from May 1952 to January 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The veteran testified at a personal 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript of that hearing is of record.  In October 
2005, the Board granted a motion to advance this case on the 
docket.

As discussed below, the Board is reopening the veteran's 
claim for service connection for a cardiovascular disorder.  
However, inasmuch as additional development is required, the 
issue of entitlement to service connection for a 
cardiovascular disorder is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In May 1957, the Board denied service connection for a 
heart disorder.

2.  Evidence associated with the record since the May 1957 
Board decision includes evidence which relates to an 
unestablished fact necessary to substantiate the claim, is 
neither cumulative nor redundant, and raises a reasonable 
possibility of substantiating the claim.






CONCLUSION OF LAW

New and material evidence has been submitted to reopen a 
claim for service connection for a cardiovascular disorder.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for a heart disorder was denied by the 
Board in May 1957.  Generally, a final rating decision or 
Board decision may not be reopened and allowed and a claim 
based on the same factual basis may not be considered.  
38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. § 5108, 
however, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."

Under the applicable law, new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

Evidence of record at the time of the May 1957 Board decision 
included service medical records, report of VA 
hospitalization, and an August 1956 report of VA examination.  
With respect to his cardiovascular complaints, this evidence 
included a diagnosis of Wolf Parkinson White syndrome.  The 
Board denied the veteran's claim for a heart disorder on the 
basis that his has a heart abnormality which is not shown to 
be other than congenital in origin and, therefore, not a 
disability for which service connection may be granted.  

Evidence received since the May 1957 decision includes a 
January 2004 report of VA heart examination which notes that 
the veteran has multiple cardiac problems; however, 
initially, his problem was Wolff Parkinson White syndrome and 
this problem first manifested itself in service or within a 
year after service.  The examiner further commented that this 
is a condition of unknown etiology or cause but that it can 
be seen in association with or as a result of congenital 
abnormality or as a constitutional or developmental 
abnormality.  

The medical evidence added to the record, reflecting that 
Wolff Parkinson White syndrome is a condition of unknown 
etiology or cause, relates to an unestablished fact necessary 
to substantiate the veteran's claim and is neither cumulative 
nor redundant of the evidence of record at the time of the 
prior final denial of the claim.  Specifically, the 
additional medical evidence showing that Wolff Parkinson 
White syndrome is a condition of unknown etiology or cause 
raises a reasonable possibility that this disorder is not 
congenital in origin and, thus, is a disability for which 
service connection may be granted.  Accordingly, the claim is 
reopened with the submission of new and material evidence and 
VA must review the claim in light of all the evidence, new 
and old.  38 C.F.R. § 3.156.

Having reopened this claim, the Board has considered whether 
de novo Board action is appropriate at this time.  However, 
as indicated below, the Board has preliminarily determined 
that additional development is necessary.  A final Board 
decision on this claim will therefore not be issued until 
such development is completed.

Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126.  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In light of the favorable 
decision as it relates to the issue of whether new and 
material evidence has been received to reopen a claim of 
service connection for a cardiovascular disorder, no further 
discussion of VCAA is necessary at this point.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a cardiovascular 
disorder is reopened; to this extent only, the appeal is 
granted.


REMAND

As the claim is reopened, VA's duty to assist now includes 
obtaining an examination or medical opinion, as indicated.  
38 C.F.R. § 3.159.  

Congenital or developmental defects, absent, displaced or 
supernumerary parts, refractive error of the eye, personality 
disorder and mental deficiency are not diseases or injuries 
within the meaning of applicable legislation for disability 
compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9.  The 
General Counsel of VA has held that while a congenital 
disease, in its very nature, must have preexisted service, 
service connection may be granted for diseases (but not 
defects) of congenital, developmental or familial origin if 
the evidence as a whole shows that the manifestations of the 
disease in service constituted "aggravation" of the disease 
within the meaning of applicable VA regulations.  VAOPGCPREC 
82-90, 55 Fed. Reg. 45,711 (1990); 38 C.F.R. §§ 3.303(c), 
3.306.  Such a precedential opinion is binding upon the 
Board.  38 U.S.C.A. § 7104(c).

A "preexisting injury or disease" will be considered to 
have been aggravated by active military, naval or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306(a).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  38 C.F.R. § 3.306(b).

As noted above, service connection for a heart disorder was 
initially denied on the basis that the veteran's Wolff 
Parkinson White syndrome is congenital in nature.  However, 
based on the medical evidence presently before the Board, 
this cannot be clearly determined.  The Board cannot supply 
its own unsubstantiated medical opinion on this point.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Thus, 
adjudication of this question requires a medical opinion with 
respect to whether the disability is congenital and, if so, 
whether it is a disease or defect.  

Beyond the above, even if it is a congenital disease, it is 
necessary to determine whether the disability was aggravated 
in service.  Cases are routinely vacated and remanded by the 
U.S. Court of Appeals for Veterans Claims (Court) for a 
failure of the Board to address this issue.  See Contant v. 
Principi, 17 Vet. App. 116, 131 (2003).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should schedule the veteran 
for examination by a cardiologist in 
order to determine the nature and 
etiology of his cardiovascular 
disorder(s).  The claims file should be 
reviewed and the examination report 
should reflect that such a review was 
conducted.  All necessary tests should be 
conducted and all findings reported in 
detail.  Following the examination, the 
examiner should express an opinion as to 
the following:  

(a)  What is the diagnosis, or diagnoses, 
of the current cardiovascular 
disorder(s)? 

(b)  Which of the diagnoses represents an 
acquired disorder and which represents a 
congenital/developmental disorder (such 
as Wolff Parkinson White syndrome)? 

(c)  Is it at least as likely as not that 
any acquired cardiovascular disorder is 
the result of active service from May 
1952 to January 1956, had its onset in 
service from May 1952 to January 1956, 
and/or manifested to a compensable degree 
within one year from discharge from 
service from May 1952 to January 1956?; 

(d)  If a congenital/developmental 
disorder is present, did the disease 
undergo a permanent increase in severity 
during service from May 1952 to January 
1956 that was beyond the natural progress 
of the disorder?

A complete rationale for all opinions 
expressed should be provided.  If the 
examiner is unable to provide the 
requested opinion without resorting to 
speculation, it should be so stated.

2.  After completion of the above, and 
any additional development deemed 
necessary, the issue on appeal should be 
reviewed, with consideration of all 
applicable laws and regulations.  If the 
issue on appeal remains denied, the 
appellant and his representative should 
be furnished with an appropriate 
supplemental statement of the case and 
afforded the opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


_________________________________________________
	JOHN J. CROWLEY
		Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


